DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Receipt is acknowledged of a preliminary amendment to the claims of application #17270860 received on 2/23/2021. Claims 1-21 are cancelled. Claims 22-39 are newly added. Claims 22-39 are pending. All pending claims are considered and examined.
Allowable Subject Matter
Claims 22-39 are allowed.
The following is an examiner’s statement of reasons for allowance: Dutta et al. (US 20180349974 A1) discloses system and method for presenting product-specific content on a client device based on a scanned barcode. Saito (US 9998591 B2) discloses Communication apparatus and communication method. Lexmond et al. (US 9171193 B1) discloses system and method for setting a real-time clock of a barcode reading device. Morley (US 9110759 B2) discloses software activation systems. McMillin et al. (US 20120287460 A1) discloses methods and systems of mobile discovery and printing configuration. Ito (US 7949607 B2) discloses Image forming apparatus, license managing method for applications executed by image forming apparatus, program for implementing the method, and storage claim 22); nor an image scanning apparatus comprising: a housing having a cavity and a window; an imaging assembly positioned within the cavity, the imaging assembly having an imager and a field-of-view (FOV) extending through the window, the imager adapted to capture an image including a symbol encoding activation data; and a controller operatively coupled to the imaging assembly, the controller having a processor and a memory, wherein the controller is adapted to: decode the activation data from the symbol; query the memory for a feature associated with the activation data; enable the feature on the image scanning apparatus using the activation data in response to the feature being stored in the memory; and download the feature from a computing device into the memory using the activation data in response to the feature not being stored in memory (claim 27); nor a method comprising: capturing, via an imaging assembly of a computing device, an image of a first symbol; 3decoding, via a processor of the computing device, identification data from the first symbol, wherein the identification data identifies an image scanning apparatus; generating, via the processor of the computing device, a request to enable a feature on the image scanning apparatus; transmitting, via a wireless transceiver of the computing device, the request to a server; receiving activation data from the server in response to the request; and generating, on a display of the computing device, an image of claim 31); nor a non-transitory computer-readable medium of computing device, the non- transitory computer-readable medium having stored thereon computer executable instructions, the instructions configured to cause the computing device to: decode identification from a first symbol within a captured image; transmit to a server a request to enable a feature on an image scanning apparatus associated with the identification data; receive activation data from the server in response to the request; generate an image of a second symbol encoding the activation data; and display the image of the second symbol on a display of the computing device (claim 38).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TOAN C LY/Primary Examiner, Art Unit 2887